DETAILED ACTION
Response to Amendment
Claims 1-22 are pending. Claim 22 is new.
Response to Arguments
Applicant’s arguments filed 01/08/2021 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Deschler et al. (US20130332938A1) in view of Kumar et al. (US20170094002A1), Applicant argues on page 8 that Deschler does not disclose or suggest at least "the network controller node receiving an incoming service request which is intended for a target device and redirecting communication of the incoming service request to the at least one proxy service node based on a rule set", as required by amended claim 1. 
Applicant’s arguments are not persuasive. Under the broadest reasonable interpretation: 
a target device is mapped to a particular node that a user communicates a computing task or work assignment 114 for the purposes of completing a user task (Deschler; para [0024]); 
"communication" of a service request is mapped to the work units of the computing task (Deschler; para [0024]); and
re-direct or re-route "communication" of a service request is mapped to dividing and distributing the multiple work units to the various worker nodes (Deschler; para [0024]).
Therefore, Deschler discloses "the network controller node receiving an incoming service request [computing task] which is intended for a target device [a user communicates a computing task or work assignment to a particular node] and redirecting [divides for distribution] communication [work units] of the incoming service request to the at least one proxy service node [worker node] based on a rule set [availability of the worker node] " by showing in para [0024] when a user communicates a computing task or work assignment 114 to a particular node, that node becomes the leader node 102 for the purposes of completing that task; para [0026] shows the work allocator 222 receives the work assignment which is intended for the leader node; the work allocator 222 divides the work assignment into multiple work units for distribution to the various worker nodes 230; para [0048] shows the worker node determines that it has availability to receive one or more work units and so it requests work units from the leader computer.

Next, Applicant argues on page 8 that Deschler also does not disclose or suggest "the at least one proxy service node processing the service request; and delivering the requested service", as further required by amended claim 1.
Applicant’s arguments are not persuasive. Deschler discloses "the at least one proxy service node [worker node] processing the service request; and delivering the requested service" by showing in para [0029] the worker node 230 executes and sends the results of the work units. Deschler discloses the limitations above of the claim.
As to any argument not specifically addressed, they are the same as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deschler et al. (US20130332938A1) in view of Kumar et al. (US20170094002A1).
Regarding claim 1, Deschler discloses a method for providing a proxy service in an industrial system [system capable of performing enormous computing tasks], comprising (para [0004] shows a distributed computer system capable of performing enormous computing tasks; para [0028] shows a proxy work allocator): 
providing in an industrial system with a network controller node [leader node 210], a proxy service engine [proxy work allocator 238] comprising at least one proxy service node [worker node 230] (Fig 2 and para [0026] show a leader node 210 comprises a work allocator 222 which can be tasked with dividing the work assignment into multiple work units for distribution to the various worker nodes 230; para [0028] shows a worker node 230 may contain a proxy work allocator 238 to manage its assigned work unit 240); 
the network controller node [work allocator 222] (Fig 2) receiving an incoming service request [work assignment] which is intended for a target device [leader node 102 for the purposes of completing a task] and redirecting [dividing for distribution] communication of the incoming service request to the at least one proxy service node [worker node 230] based on a rule set [availability] (Fig 2 and para [0024] show when a user communicates a computing task or work assignment 114 to the work allocator 222 of a particular node, that node becomes the leader node 102 for the purposes of completing that task; para [0026] shows the work allocator 222 divides the work assignment into multiple work units for distribution to the various worker nodes 230; para [0048] shows the worker node determines that it has availability to receive one or more work units and so it requests work units from the leader computer);
the at least one proxy service node processing the service request (para [0029] shows the worker node 230 executes the work unit); and 
delivering the requested service (para [0029] shows the worker node 230 send the results of the work unit; para [0047] shows the leader node accumulates and compiles the partial results from the work units; the compiled results can be returned to the user.)

Deschler discloses an industrial system capable of performing enormous computing tasks (para [0004]) but fails to teach the industrial system comprising a Software Defined Network.
However Kumar, in an analogous art (para [0016, 0037] shows a service function chain proxy that spins a particular service function on one or more of the computing nodes 110), discloses the system comprising a Software Defined Network (para [0028] shows the system 100 may additionally include an SDN controller.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Deschler with the teaching of Kumar in order to enable each service function to be performed by one or more virtual machines (VMs) of the SDN (Kumar; para [0016]).

Regarding claim 2, Deschler-Kumar as applied to claim 1 discloses the rule set comprises: 
target addresses for physical automation devices, virtual automation devices and proxy service nodes (Deschler; para [0055] shows the worker node identifier. Kumar; para [0018] shows the network 104 may include a variety of network devices, virtual and physical); and 
associations of predetermined criteria and each of the target address (Deschler; para [0055] shows the worker node identifier. Kumar; para [0016-0017] shows each service function (e.g., a virtualized firewall function, a virtualized intrusion detection function, etc.) is performed by one or more virtual machines (VMs)); and 
wherein the predetermined criteria include at least one of: 
an IP-address, a protocol type, a service request type, a source type, sub-functions [firewall, intrusion detection] of a protocol, type of optional commands, additional SNMP MIBs, alternate or augmented webpages, and / or data content (Kumar; para [0016-0017] shows service function such as a virtualized firewall function, a virtualized intrusion detection function, etc.)

Regarding claim 3, Deschler-Kumar as applied to claim 1 discloses directing the service request comprises: 
determining a target address [worker node identifier] in accordance with the rule set; and routing the service request to the determined target address (Deschler; para [0027, 0054] shows the leader computer 902 deemed appropriate to distribute work unit A to worker node 1 904, work unit B to worker node 2 906 and work unit C to worker node 3 908; para [0055] shows worker node identifier.)

Regarding claim 4, Deschler-Kumar as applied to claim 1 discloses processing the service request includes: 
decomposing the service request (Deschler; para [0026] shows the work allocator 222, which can be tasked with dividing the work assignment into multiple work units for distribution to the various worker nodes 230); 
aggregating results required for service request (Deschler; para [0024] shows the leader node can then aggregate the results); and 
compiling the requested service (Deschler; para [0047] shows the results from the work units can be accumulated, compiled and be returned to the user.) 

Regarding claim 5, Deschler-Kumar as applied to claim 4 discloses decomposing the service request comprises: 
splitting the service request in one or more partial tasks [smaller tasks] to be handled by: the proxy service node [proxy worker node]; and / or one or more physical automation devices; and / or one or more virtual devices (Deschler; para [0024] shows the leader node 102 can divide up the task into a number of smaller tasks or work units 112 and distribute the work units 112 amongst the various worker nodes 104; para [0047] shows the partial results from the work units can be accumulated, compiled and be returned to the user.)

Regarding claim 6, Deschler-Kumar as applied to claim 4 discloses decomposing the service request comprises: 
identifying partial tasks listed in a service configuration set (Deschler; para [0027, 0054] shows the leader computer 902 deemed appropriate to distribute work unit A to worker node 1 904, work unit B to worker node 2 906 and work unit C to worker node 3 908; para [0047] shows the partial results from the work units can be accumulated, compiled and be returned to the user.)

Regarding claim 7, Deschler-Kumar as applied to claim 6 discloses the service configuration set comprises partial tasks for: 
processing communication flow; and / or aggregating diagnostic data; and / or responding to services request; and / or forwarding IP-addressed communication flow to a target automation device identified by the IP-address; and / or compiling a requested service; and / or delivering results of a compiled service; and / or tracking identity and/or ontology of the at least one automation device (Deschler; para [0024] shows the leader node 102 can divide up the task into a number of smaller tasks or work units 112 and distribute the work units 112 amongst the various worker nodes 104; para [0047] shows the partial results from the work units can be accumulated, compiled and be returned to the user.)

Regarding claim 8, Deschler-Kumar as applied to claim 1 discloses: the network controller configuring one or more SDN devices for applying a rule set (Kumar; para [0028] shows the system 100 may include an SDN controller. Deschler; para [0028] shows the proxy worker node can indicate to the leader node's work allocator 218 that it is capable of accepting a work unit; para [0026] shows the leader node 210 receives a work assignment from the user 270, then communicates the work assignment to the work allocator 222 which can be tasked with dividing the work assignment into multiple work units for distribution to the various worker nodes 230; para [0007] shows the first work unit can be re-distributed to a second worker node in response to determining that the first worker node has experienced a failure condition.)
	
Regarding claim 9, claim 9 is directed to a system. The system claim 9 requires limitations that are similar to those recited in the method claim 1 to carry out the method steps.  And since the references of Deschler-Kumar combined teach the method including limitations required to carry out the method steps, therefore system claim 9 would have also been obvious in view of the structures disclosed in Deschler-Kumar combined.

Regarding claim 10, Deschler-Kumar as applied to claim 9 discloses: the network controller node is arranged for configuring one or more SDN devices for applying the rule set (Kumar; para [0028] shows the system 100 may include an SDN controller. Deschler; para [0028] shows the proxy worker node can indicate to the leader node's work allocator 218 that it is capable of accepting a work unit; para [0026] shows the leader node 210 receives a work assignment from the user 270, then communicates the work assignment to the work allocator 222 which can be tasked with dividing the work assignment into multiple work units for distribution to the various worker nodes 230; para [0007] shows the first work unit can be re-distributed to a second worker node in response to determining that the first worker node has experienced a failure condition.)

Regarding claim 11, Deschler-Kumar as applied to claim 9 discloses the proxy service engine resides in a virtualization environment running on distributed compute nodes (Kumar; para [0016] shows virtualized service functions; para [0027] shows a distributed computing system.)

Regarding claim 12, Deschler-Kumar as applied to claim 9 discloses the proxy service engine resides in an industrial device (Deschler; para [0004] shows a distributed computer system capable of performing enormous computing tasks; para [0028] shows a proxy work allocator.)

	Regarding claim 13, Deschler-Kumar as applied to claim 9 discloses the rule set is dynamically determined prior to the applying (Deschler; para [0007] shows the first work unit can be re-distributed to a second worker node in response to determining that the first worker node has experienced a failure condition.)

Regarding claim 14, Deschler discloses a method for augmenting functionality [addressing the failure] of an industrial device [system capable of performing enormous computing tasks], comprising (para [0002, 0004] shows a distributed computer system made up of several computers or nodes that are connected to each other that is capable of performing enormous computing tasks by addressing the failure of a portion of the distributed computer system to complete a distributed task): 
receiving by a proxy service node [worker node 230] of a proxy service engine [proxy work allocator 238] a service request from a client, wherein communication of the service request, which is intended for a target industrial device [leader node 102 for the purposes of completing a task], is received and redirected [dividing for distribution] to the proxy service node by a network controller [work allocator 222] or one or more network devices programmed by the network controller (Fig 2 and para [0026] show a leader node 210 comprises a work allocator 222 which can be tasked with dividing the work assignment into multiple work units for distribution to the various worker nodes 230; para [0028] shows a worker node 230 may contain a proxy work allocator 238 to manage its assigned work unit 240; para [0024] shows a user communicates a computing task or work assignment 114 to a particular node, that node becomes the leader node 102 for the purposes of completing that task; para [0026] shows the work allocator 222 receives the work assignment which is intended for the leader node; the work allocator 222 divides the work assignment into multiple work units for distribution to the various worker nodes 230; para [0048] shows the worker node determines that it has availability to receive one or more work units and so it requests work units from the leader computer); 
deconstructing [dividing] the service request into two or more sub-requests [work units]; transmitting at least one of the sub-requests to a physical or virtual device or service for processing to augment functionality of the target industrial device (Fig 2 and para [0026] show a leader node 210 comprises a work allocator 222 which can be tasked with dividing the work assignment into multiple work units for distribution to the various worker nodes 230; para [0002, 0004] shows the system made up of several computers or nodes addressing the failure of a portion of the distributed computer system to complete a distributed task); 
aggregating responses to the sub-requests into a service request response; and providing the service request response to the client (para [0029] shows the worker node 230 executes the work unit; para [0029] shows the worker node 230 send the results of the work unit; para [0047] shows the leader node accumulates and compiles the partial results from the work units; the compiled results can be returned to the user.)

Regarding claim 15, Deschler-Kumar as applied to claim 14 discloses the proxy service node of the proxy service engine resides in a virtualization environment hosted by compute nodes (Kumar; para [0016, 0037] shows a service function chain proxy in a virtualized service functions.)

	Regarding claim 16, Deschler-Kumar as applied to claim 14 discloses the service request is deconstructed based on identification of the sub-requests (Deschler; para [0055] shows the work unit identifier 1002 is preferably unique to the particular work unit. The worker node identifier 1004 identifies the worker node to which the work unit has been assigned.)

Regarding claim 17, Deschler-Kumar as applied to claim 14 discloses at least one of the sub-requests is transmitted to a cloud-based web-service (Kumar; para [0001] shows high-performance computing (HPC) and cloud computing environments.)

Regarding claim 18, Deschler-Kumar as applied to claim 14 discloses at least one of the sub-requests is transmitted to the target industrial device [leader node for the purposes of completing that task] (Deschler; para [0004] shows a distributed computer system capable of performing enormous computing tasks; para [0024] shows when a user communicates a computing task or work assignment 114 to a particular node, that node becomes the leader node 102 for the purposes of completing that task; para [0027] shows the leader node also includes system resources 214 and 216 to which various work units may be assigned if deemed appropriate by the work allocator 218.)

	Regarding claim 19, Deschler-Kumar as applied to claim 14 discloses none of the sub-requests is transmitted to the target industrial device [leader node for the purposes of completing that task] (Deschler; para [0004, 0028] shows an industrial system capable of performing enormous computing tasks; para [0024] shows when a user communicates a computing task or work assignment 114 to a particular node, that node becomes the leader node 102 for the purposes of completing that task; para [0027] shows the leader node also includes system resources 214 and 216 to which various work units may not be assigned if deemed not appropriate by the work allocator 218.)

	Regarding claim 20, Deschler-Kumar as applied to claim 14 discloses the service request is redirected based on a rule set (Deschler; [Abstract] shows at least a portion of the first work unit can be re-distributed to a second worker node in response to determining that the first worker node has experienced a failure condition with respect to the first work unit.)

	Regarding claim 21, Deschler-Kumar as applied to claim 14 discloses the rule set comprises: target addresses for physical automation devices, virtual automation devices and proxy service nodes; and associations of predetermined criteria and each of the target address; and wherein the predetermined criteria include at least one of: an IP-address, a protocol type, a service request type, a source type, sub-functions of a protocol, type of optional commands, additional SNMP MIIBs, alternate or augmented webpages, and / or data content (Kumar; para [0016-0017] shows service functions include a virtualized firewall function, a virtualized intrusion detection function, etc.)

Regarding claim 22, Deschler-Kumar as applied to claim 1 discloses the service request has a specified target address, and the network controller redirects the service request by diverting the service request to an address other than the specified target address (Deschler; para [0024] shows a user communicates a computing task or work assignment 114 to a particular node, that node becomes the leader node 102 for the purposes of completing that task; para [0026] shows the work allocator 222 receives the work assignment which is intended for the leader node; the work allocator 222 divides the work assignment into multiple work units for distribution to the various worker nodes 230; para [0055] shows each node identifier 1004 identifies the node to which the work unit has been assigned.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Messier et al. (US20110041136A1) discloses in [Abstract] a system includes a base node configured to receive the computational task, divide the computational task into a plurality of sub-tasks and distribute the plurality of sub-tasks among the subset of available nodes. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442